


110 HR 671 IH: Caribbean National Forest Preservation

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 671
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2007
			Mr. Fortuño
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To make funds generated from the Caribbean National
		  Forest in the Commonwealth of Puerto Rico available to the Secretary of
		  Agrictulture for land acquisition intended to protect the integrity of the
		  buffer zone surrounding the Caribbean National Forest, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Caribbean National Forest Preservation
			 Act.
		2.FindingsCongress finds the following:
			(1)Pressures of increasing population
			 densities and development are evident in the areas surrounding the boundaries
			 of the Caribbean National Forest in the Commonwealth of Puerto Rico.
			(2)While portions of the Caribbean National
			 Forest are already in close proximity to highly populated urban areas, lands
			 adjacent to the National Forest in the northeastern part of the Commonwealth
			 are the focus for future housing and tourism developments.
			(3)Given these
			 development pressures, the Secretary of Agriculture needs to promptly implement
			 a program of land acquisition to consolidate the management and buffer the
			 urban development to the Caribbean National Forest.
			(4)Potential tracts of land for acquisition
			 have already been identified and prioritized in a ten-year acquisition plan
			 that is included in the land and resource management plan for the Caribbean
			 National Forest.
			(5)The Secretary
			 needs a reliable source of funds to support the needed land acquisition.
			3.Land acquisition
			 authority, Caribbean National Forest, Puerto Rico
			(a)Authority To
			 acquire landsThe Secretary
			 of Agriculture is authorized to acquire, by donation or purchase from willing
			 sellers, tracts of land intended to assist in the consolidation of lands within
			 or adjacent to the boundaries of the Caribbean National Forest in the
			 Commonwealth of Puerto Rico.
			(b)Source of funds
			 for land acquisitionTo fund
			 the land acquisition authorized by subsection (a), the Secretary may use all
			 amounts generated from the Caribbean National Forest that would, but for this
			 subsection, be deposited as miscellaneous receipts in the Treasury of the
			 United States, but not including amounts authorized by law for payments to the
			 Commonwealth or authorized by law for retention by the Secretary for any other
			 purpose. Amounts made available under this subsection shall be available to the
			 Secretary until expended and without further appropriation.
			(c)Boundary
			 adjustmentsThe Secretary
			 shall adjust the boundaries of the Caribbean National Forest to include lands
			 acquired under subsection (a). For purposes of section 7 of the
			 Land and Water Conservation Fund Act of
			 1965 (16 U.S.C. 460l–9), the boundaries of the Caribbean National
			 Forest, as adjusted pursuant to this subsection, shall be considered to be
			 boundaries of the National Forest as of January 1, 1965.
			
